DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 8, 15
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1-20 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/1/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US Pub. 2018/0227212) in view of Smith (Smith et al., “Scalable-Group Tag eXchange Protocol (SXP)”, IETF.org, 4/3/2019) and further in view of Smith (“Smith2”, US Pub. 2010/0235544).
With respect to Claim 1, Ferguson teaches a first network apparatus, comprising: one or more processors; (Fig. 5, para. 50; processor)
and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the first network apparatus to perform operations comprising: (Fig. 5, paras. 50-52; processor connected to static storage memory device)
activating the first network apparatus within a network; (Fig. 2, paras. 19-20, 22; edge devices (border routers) which provide routing for messages and receive and transmit route announcements, which suggests that they are activated.)
communicating a first message to a second network apparatus requesting the second network apparatus to cost out the first network apparatus prior to the first network apparatus receiving any Internet Protocol (IP) traffic and in response to determining that the SXP is configured on the first network apparatus, wherein costing out the first network apparatus prevents the IP traffic from flowing through the first network apparatus; (SXP will be taught later. paras. 26-28; advertising a route and cost. paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Therefore, it would have been obvious to one of ordinary skill to cost out a device before it is fully configured because a device is not yet ready for live performance. See also Smith2, paras. 143-147; device attempts to reconfigure a misconfigured device before sending data. paras. 52-54, 133; SXP/SGT enabled before the link and traffic flow is enabled.) 
communicating a second message to the second network apparatus requesting the second network apparatus to cost in the first network apparatus in response to receiving the end-of-exchange message, wherein costing in the first network apparatus allows the IP traffic to flow through the first network apparatus. (paras. 26-28; advertising a route and cost. paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Therefore, it would have been obvious to one of ordinary skill to cost in a device that is fully configured in order to help with message delivery by being the lowest cost route or by load balancing when there are similar cost routes.)
receiving, from the second network apparatus, the IP traffic; and (paras. 26-29; routing packets to a device.)
But Ferguson does not explicitly teach SXP.
Smith, however, does teach determining that a Scalable Group Tag (SGT) Exchange Protocol (SXP) is configured on the first network apparatus; (pg. 3; SXP for SGT. Pg. 7, Section 3.1.4; SXP connection protocol when SXP is configured, which allowed for determining if SXP is configured on a network apparatus. See also Ferguson, para. 25, 38; AS indicators and BGP community tag)
receiving IP-to-SGT bindings from an SXP speaker; (pgs. 4-6, Sections 2-3.1.1; Once SXP connections are established, the SXP Speaker sends IP-SGT Bindings to the listener. pg. 9, Section 3.2.1; Binding recoveries. Pg. 22, Section 4.5; Update message contains SXP mappings.)
receiving an end-of-exchange message from the SXP speaker; (pg. 22, Section 4.5 and pgs. 32-33, Section 4.5.2; Update message includes a length attribute and a number of updates, which informs the listener how many updates are in the message and is therefore an end of exchange message. Conversely, because an update may contain less than all of the mappings, it would have been obvious to one of ordinary skill to send a message indicating that there would be no more updates so that the listening device knows it has all the updates. Separation of parts is obvious, see MPEP 2144.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of Ferguson with the SXP in order to allow network devices to make policy decisions based on the role or intent of an endpoint. (Smith, pg. 3, Section 1)
But modified Ferguson does not explicitly teach re-adding a source SGT.
Smith2, however, does teach re-adding a source SGT to a packet of the IP traffic using IP-to-SGT bindings if the packet is missing the source SGT (paras. 31, 90-94, 98-99; tag information can be propagated to SG-capable devices even through non-SG devices, which allows for packets to pass even without native support. Thus a device can re-add a source SGT to a packet even if the packet traversed a non-SGT communication link. Para. 49, 80; tagging a device with SGT.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the re-adding a SGT in order to allow for later security processing. (Smith2, para. 49)


With respect to Claim 7, modified Ferguson teaches the first network apparatus of Claim 1, and Ferguson also teaches wherein a routing protocol initiates costing out the first network apparatus and costing in the first network apparatus. (paras. 27-29, 35; Costing done by BGP protocol.)

With respect to Claim 8, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 14, it is substantially similar to Claim 7, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying. Further, Ferguson also teaches one or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising: (paras. 53-54; non-volatile computer readable media such as a CD-ROM)


Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson (US Pub. 2018/0227212) in view of Smith (Smith et al., “Scalable-Group Tag eXchange Protocol (SXP)”, IETF.org, 4/3/2019), in view of Smith (“Smith2”, US Pub. 2010/0235544) and further in view of Srinivasan (US Pub. 2018/0309685).
With respect to Claim 2, modified Ferguson teaches the first network apparatus of Claim 1, but does not explicitly teach a software defined network.
Srinivasan, however, does teach wherein: the first network apparatus is a first fabric border node of a first software-defined (SD) access site; (Fig. 1, paras. 19-22; Network elements 140 and 142 are connected to border element 150. By Applicant’s nomenclature, 140 and 142 are border nodes and 150 is an edge node. See also Fig. 2, paras. 24-26; Spine devices have connections to multiple leafs which connect to hosts in another network or subnet. Para. 23; software defined network.)
the IP traffic flows through a second fabric border node of the first SD access site prior to costing in the first fabric border node of the first SD access site; (Fig. 1, paras. 19-22; Traffic between the second network 120 and element 141 can either go through 140 or 142 to reach the border 150. If 140 is costed out, 142 will hand the traffic. See also Ferguson, paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Consequently, traffic will flow through the other node when the first node is costed out.)
the IP traffic is received by the second fabric border node from an edge node of the first SD access site; (Fig.1, paras. 19-22; 142 and 150 are connected.)
and the IP traffic is received by the edge node of the first SD access site from an edge node of a second SD access site using Layer 3 virtual private network (L3 VPN).  (Fig. 1, paras. 19-22; 150 and 160 are connected. Paras. 21-29; EVPN connection using Layer 3 forwarding. See also Fig. 2, paras. 24-26; data from Host 220 is sent over a VPN to leaf 140, which transfers it to one of the spines 210, 215, which transfer it to leaf 142, which transfers to host 222. This is a handling by a second border node (215) if a first is costed out (210) through edge nodes (140, 142) with connections to elements in other networks (220, 222).
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the software defined network in order to provide a standards-based control/data plane solution for building massive scale data centers. (Srinivasan, para. 23)

With respect to Claim 3, modified Ferguson teaches the first network apparatus of Claim 2, and Srinivasan also teaches wherein the SXP speaker is associated with a fabric border node within the second SD access site. (Fig. 2, para. 27; BGP route is generated to allow 220 to talk to 222. See also Smith, pgs. 4-5, Section 1.1-2; SXP Speaker propagates bindings.) 
The same motivation to combine as the parent claim applies here.

With respect to Claim 4, modified Ferguson teaches the first network apparatus of Claim 1, and Ferguson also teaches wherein: the IP traffic is received by the edge node of the first SD access site from an edge node of a second SD access site using a wide area network (WAN); and (SD will be taught later. Fig. 1, para. 16; network communicates with the internet.)
And Smith also teaches the SXP speaker is associated with an identity services engine (ISE). (pg. 3; SGT value allows for dynamic classification of policies for a device.)
The same motivation to combine as the parent claim applies here.
But modified Ferguson does not explicitly teach a software defined network.
Srinivasan, however, does teach the first network apparatus is a first fabric border node of a first SD access site; (Fig. 1, paras. 19-22; Network elements 140 and 142 are connected to border element 150. By Applicant’s nomenclature, 140 and 142 are border nodes and 150 is an edge node. See also Fig. 2, paras. 24-26; Spine devices have connections to multiple leafs which connect to hosts in another network or subnet. Para. 23; software defined network.)
the IP traffic flows through a second fabric border node of the first SD access site prior to costing in the first fabric border node of the first SD access site; (Fig. 1, paras. 19-22; Traffic between the second network 120 and element 141 can either go through 140 or 142 to reach the border 150. If 140 is costed out, 142 will hand the traffic. See also Ferguson, paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Consequently, traffic will flow through the other node when the first node is costed out.)
the IP traffic is received by the second fabric border node from an edge node of the first SD access site; (Fig.1, paras. 19-22; 142 and 150 are connected.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the software defined network in order to provide a standards-based control/data plane solution for building massive scale data centers. (Srinivasan, para. 23)

With respect to Claim 5, modified Ferguson teaches the first network apparatus of Claim 1, and Ferguson also teaches wherein: the IP traffic is received by the second edge node from an edge node of a second site using WAN; and (Fig. 1, para. 16; network communicates with the internet.)
and Smith also teaches the SXP speaker is associated with an ISE. (pg. 3; SGT value allows for dynamic classification of policies for a device.)
The same motivation to combine as the parent claim applies here.
But modified Ferguson does not explicitly teach a first edge node of a first site.
Srinivasan, however, does teach wherein: the first network apparatus is a first edge node of a first site; (Fig. 1, paras. 19-22; Network elements 140 and 142 are connected to border element 150. By Applicant’s nomenclature, 140 and 142 are border nodes and 150 is an edge node. See also Fig. 2, paras. 24-26; Spine devices have connections to multiple leafs which connect to hosts in another network or subnet.)
the IP traffic flows through a second edge node of the first site prior to costing in the first edge node of the first site; (Fig. 1, paras. 19-22; Traffic between the second network 120 and element 141 can either go through 140 or 142 to reach the border 150. If 140 is costed out, 142 will hand the traffic. See also Ferguson, paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Consequently, traffic will flow through the other node when the first node is costed out.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the first/second edge nodes in order to provide efficient multipathing. (Srinivasan, Fig. 2, para. 23)


With respect to Claims 9-10, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 11, it is substantially similar to Claim 4, and is rejected in the same manner, the same art and reasoning applying. Further, Smith also teaches the first fabric border node of the first SD access site determines the IP-to-SGT bindings from an identity services engine (ISE).  (pg. 3; SGT value allows for dynamic classification of policies for a device. pgs. 4-6, Sections 2-3.1.1; Once SXP connections are established, the SXP Speaker sends IP-SGT Bindings to the listener. pg. 9, Section 3.2.1; Binding recoveries. Pg. 22, Section 4.5; Update message contains SXP mappings.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 12, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 16-17, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 4, and is rejected in the same manner, the same art and reasoning applying. Further, Smith also teaches the first fabric border node of the first SD access site determines the IP-to-SGT bindings from an identity services engine (ISE).  (pg. 3; SGT value allows for dynamic classification of policies for a device. pgs. 4-6, Sections 2-3.1.1; Once SXP connections are established, the SXP Speaker sends IP-SGT Bindings to the listener. pg. 9, Section 3.2.1; Binding recoveries. Pg. 22, Section 4.5; Update message contains SXP mappings.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 19, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson (US Pub. 2018/0227212) in view of Smith (Smith et al., “Scalable-Group Tag eXchange Protocol (SXP)”, IETF.org, 4/3/2019), in view of Smith (“Smith2”, US Pub. 2010/0235544) in view of Srinivasan (US Pub. 2018/0309685) and further in view of McCullough (US Pub. 2009/0199290).
With respect to Claim 6, modified Ferguson teaches the first network apparatus of Claim 1, and Ferguson also teaches wherein: the IP traffic is received by the second edge node of the branch office from an edge node of a head office using WAN; and (Head and branch offices will be taught later. Fig. 1, para. 16; network communicates with the internet. Customer network 106 may communicate with another customer network 126.)
and Smith also teaches the SXP speaker is associated with the edge node of the head office.  (pg. 3; SGT value allows for dynamic classification of policies for a device.)
The same motivation to combine as the parent claim applies here.
But modified Ferguson does not explicitly teach a first edge node of a first site.
Srinivasan, however, does teach the first network apparatus is a first edge node of a branch office; (Fig. 1, paras. 19-22; Network elements 140 and 142 are connected to border element 150. By Applicant’s nomenclature, 140 and 142 are border nodes and 150 is an edge node. See also Fig. 2, paras. 24-26; Spine devices have connections to multiple leafs which connect to hosts in another network or subnet.)
the IP traffic flows through a second edge node of the branch office prior to costing in the first edge node of the branch office; (Fig. 1, paras. 19-22; Traffic between the second network 120 and element 141 can either go through 140 or 142 to reach the border 150. If 140 is costed out, 142 will hand the traffic. See also Ferguson, paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Consequently, traffic will flow through the other node when the first node is costed out.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the first/second edge nodes in order to provide efficient multipathing. (Srinivasan, Fig. 2, para. 23)
But modified Ferguson does not explicitly teach head and branch offices.
McCullough, however, does teach branch office and head office; (para. 18; head office connected to branch office.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the head and branch offices to transfer data and access resources between the two offices. (McCullough, para. 17) Further, application of a known technique for its predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).

With respect to Claims 13 and 20, they are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pg. 11 that the amendment fixes the 112b issue to all claims. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 12-13 that “Ferguson does not disclose activating an edge device and then costing out the edge device before the edge device receives any IP traffic.”
Examiner asserts the combination of references render the claim feature obvious. It is true that the reference does not explicitly state “before the edge device receives any traffic” but the context suggests doing it before the edge device receives traffic. A device that is designed to use SGT but is not configured with IP-SGT bindings cannot perform its role. It is misconfigured. A misconfigured device should not be receiving any traffic, because it may handle it incorrectly. The situation suggests receiving the IP-SGT bindings before the device begins to receive traffic, which suggests advertising a high route cost (“costing out”) the device so that it doesn’t receive traffic.
Applicant cites Para. 33 of the Spec and argues that Examiner motivation misses the point because “costing out a device until the device is fully configured is not the same as costing out a device until it has acquired its IP-to-SGT bindings.” Examiner views this as a distinction without a difference. IP-to-SGT bindings are part of security configurations. Therefore, costing out until a device is configured meets the claim requirements of costing out prior to receiving traffic and costing in in response to receiving the end-of-exchange message. Notably, this is a comprising claim, so Applicant is not excluding other configuration steps. For example, even though it is not textually stated surely Applicant does not mean to exclude storing the IP-to-SGT bindings prior to costing in the device, because the device could not perform any SGT processing simply because it received (but did not store) the bindings. Surely other configurations would need to take place in order for the network apparatus to perform its functions, and Applicant does not suggest that those configurations are not performed. In other words, to the extent “fully configured” differs from “only having SGT configured” Examiner asserts that the use-case actually suggests “fully configured” in order for the device to have utility, and to the extent it does not the claims do not exclude fully configuring as a motivation. The fact that Applicant may have a particular reason that configuring SGT is important is irrelevant because different motivations are not sufficient to render a claim obvious, see MPEP 707.07. In response to applicant's argument that paragraph 33 identifies certain advantages, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, Examiner now also cites Smith2 (Examiner notes that “Smith” from Smith2 is likely the same Smith that wrote the SXP NPL, as the Smith2 family of applications later became the patent covering SXP, see, e.g. Smith2, para. 35 and Patent 8,713,201, Claim 1). Smith2 expressly posits SXP/SGT being used before the link and traffic flows are enabled (paras. 52-54, 133). Examiner also cites Smith2 for the re-adding a source SGT to a packet limitation. Examiner notes that Smith2 may render some of the previous Srinivasan citations superfluous but does not disturb their citation for compact prosecution purposes.
All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449